DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
Response to Arguments	2
Claim Rejections - 35 USC § 103	3
Conclusion	15


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 12/21/20.  Claims 1-20 are currently pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1, 2, 4, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0275341 A1) with Hu et al (CCC: “An improved dropout method and its application into DBN-based handwriting recognition”), and further in view of Chen et al (US 2009/0097711 a1).
Regarding claim 1, Li teaches a controlling method of an electronic apparatus, the method comprising: obtaining at least one identity feature regarding an image, by inputting the image to a convolutional neural network (CNN) that is trained to extract an identity feature for identifying a face included in at least one image based on training data including a plurality of images (see 0036, 0077); and recognizing a facial attribute included in the input image through one or more independent fully-connected layers based on an output of the hidden layer according to an input of the identity feature (see 0055, 0056).  Li does not teach expressly inputting the obtained at least one identity feature to at 
Hu, in the same field of endeavor, teaches inputting the obtained at least one identity feature to at least one hidden layer to which dropout regularization is applied (see section 2, 2.3).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li to utilize hidden layer as suggested by Hu.  The suggestion/motivation for doing so would have been to increase recognition accuracy by introducing probability statistics (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, while the teaching of Hu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Chen, in the same field of endeavor, teaches wherein the recognizing further comprises: obtaining clusters by jointly clustering a plurality of identity features extracted from a first data and a plurality of identity features extracted from a second data (see fig. 10, paragraph 0084), and recognizing the facial attribute included in the input image based on the obtained clusters (see 0086).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li with Hu to utilize the Li with Hu, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 2, Li teaches at least one of age, gender, race, ethnicity or emotion (see 0074).
Regarding claim 4, Li teaches detecting a region associated with a face from one or more input images; and extracting the identity feature, through the trained CNN, from the detected region (see 0045, 0036).
Regarding claim 12, Li teaches An electronic apparatus comprising: a memory to store a convolutional neural network (CNN) trained to extract an identity feature for identifying a face included in at least one image based on training data including a plurality of images (see 0036, 0077); and at least one processor configured to: obtain at least one identity feature regarding an image by inputting the image to the CNN (see 0036, 0077), and recognize a facial attribute included in the input image through one or more independent fully-connected layers based on an output of the hidden layer according to an input of the identity feature (see 0055, 0056).  Li does not teach expressly input the obtained at least one identity feature to at least one hidden layer to which dropout regularization is applied; wherein the least one processor is further configured to: obtain clusters by jointly clustering a plurality of identity features extracted from a first data and a plurality of identity features extracted from a second data, and recognize the facial attribute included in the input image based on the obtained clusters.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li to utilize hidden layer as suggested by Hu.  The suggestion/motivation for doing so would have been to increase recognition accuracy by introducing probability statistics (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, while the teaching of Hu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Chen, in the same field of endeavor, teaches wherein the least one processor is further configured to: obtain clusters by jointly clustering a plurality of identity features extracted from a first data and a plurality of identity features extracted from a second data (see fig. 10, 0084), and recognize the facial attribute included in the input image based on the obtained clusters (see 0086).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li with Hu to utilize the limitation supra as suggested by Chen.  The suggestion/motivation for doing so would have been to enhance the detection by having stable identification capability and real-time processing capability (see 0013).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without Li with Hu, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 14, the claim is analyzed as an apparatus that implements the limitations of claim 4 (see rejection of claim 4).
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0275341 A1), Hu et al (CCC: “An improved dropout method and its application into DBN-based handwriting recognition”) with Chen et al (US 2009/0097711 a1), and further in view of Kerr et al (US 2017/0098152 A1).
Regarding claim 3, Li, Hu with Chen teaches all elements as mentioned above in claim 1.  Li, Hu with Chen does not teach expressly training each of the one or more independent fully-connected layers based on different training data, wherein the each of the one or more independent fully-connected layers corresponds to a different attribute.
Kerr, in the same field of endeavor, teaches training each of the one or more independent fully-connected layers based on different training data, wherein the each of the one or more independent fully-connected layers corresponds to a different attribute (see 0056).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li, Hu with Chen to utilize fully-connect layers with different attribute as suggested by Kerr.  The suggestion/motivation for doing so would have been to enhance the detection process by considering a desired attribute that is not inherent to the image (see 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or Li, Hu with Chen, while the teaching of Kerr continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 13, Li, Hu with Chen teaches all elements as mentioned above in claim 12.  Li, Hu with Chen does not teach expressly trained based on different training data corresponding to each of different attributes.
Kerr, in the same field of endeavor, teaches training trained based on different training data corresponding to each of different attributes (see 0056).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li, Hu with Chen to utilize fully-connect layers with different attribute as suggested by Kerr.  The suggestion/motivation for doing so would have been to enhance the detection process by considering a desired attribute that is not inherent to the image (see 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, Hu with Chen, while the teaching of Kerr continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0275341 A1), Hu et al (CCC: “An improved dropout method and its application into DBN-based .
Regarding claim 5, Li, Hu with Chen teaches all elements as mentioned above in claim 1.  Li, Hu with Chen does not teach expressly a multi-view cascade classifier or a multi-task cascaded convolutional neural network (MTCNN) detector.
Zhong, in the same field of endeavor, teaches a multi-view cascade classifier or a multi-task cascaded convolutional neural network (MTCNN) detector (see 0032).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li, Hu with Chen to utilize multi-view cascade classifier as suggested by Zhong.  The suggestion/motivation for doing so would have been to enhance the detection process by speeding up and improving accuracy (see 0009).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, Hu with Chen, while the teaching of Zhong continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 15, the claim is analyzed as an apparatus that implements the limitations of claim 5 (see rejection of claim 5).
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0275341 A1), Hu et al (CCC: “An improved dropout method and its application into DBN-based handwriting recognition”) with Chen et al (US 2009/0097711 a1), and further in view of el Kaliouby et al (US 2017/0098122 A1).
claim 6, Li, Hu with Chen teaches all elements as mentioned above in claim 1.  Li, Hu with Chen does not teach expressly detecting regions associated with faces from a plurality of images; extracting a plurality of identity features from the detected regions; obtaining clusters corresponding to each person by clustering the plurality of identity features; and recognizing an attribute of a face of a person corresponding to each of the obtained clusters.
El Kaliouby, in the same field of endeavor, teaches detecting regions associated with faces from a plurality of images (see 0101); extracting a plurality of identity features from the detected regions (see 0073); obtaining clusters corresponding to each person by clustering the plurality of identity features (see 0107); and recognizing an attribute of a face of a person corresponding to each of the obtained clusters (see 0109).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li, Hu with Chen to utilize clustering as suggested by El Kaliouby.  The suggestion/motivation for doing so would have been to enhance analysis by estimating, predicting mental states and emotions of a person (see 0097).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, Hu with Chen, while the teaching of el Kaliouby continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 16, Li, Hu with Chen teaches all elements as mentioned above in claim 1.  Li, Hu with Chen does not teach expressly detect regions associated with faces from a plurality of images, extracts a plurality of identity features from the detected regions, obtain clusters corresponding to each 
El Kaliouby, in the same field of endeavor, teaches detect regions associated with faces from a plurality of images (see 0101), extracts a plurality of identity features from the detected regions (see 0073), obtain clusters corresponding to each person by clustering the plurality of identity features (see 0107), and recognize an attribute of a face of a person corresponding to each of the obtained clusters (see 0109).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li, Hu with Chen to utilize clustering as suggested by El Kaliouby.  The suggestion/motivation for doing so would have been to enhance analysis by estimating, predicting mental states and emotions of a person (see 0097).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, Hu with Chen, while the teaching of el Kaliouby continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0275341 A1), Hu et al (CCC: “An improved dropout method and its application into DBN-based handwriting recognition”) with Chen et al (US 2009/0097711 a1), and further in view of Datta et al (US 2012/0233159 A1).
Regarding claim 7, Li, Hu with Chen teaches all elements as mentioned above in claim 1.  Li, Hu with Chen does not teach expressly detecting regions associated with faces from a plurality of images; 
Datta, in the same field of endeavor, teaches detecting regions associated with faces from a plurality of images (see 0055); extracting a plurality of identity features and attributes of faces from the detected regions (see 0059); obtaining clusters corresponding to each person by clustering the plurality of identity features and the attributes (see 0061); and calculating an average value of each of the attributes of the faces with respect to each of the obtained clusters (see 0064).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li, Hu with Chen to utilize clustering as suggested by Datta.  The suggestion/motivation for doing so would have been to enhance accuracy relative to non-hierarchical baseline approaches (see 0029).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, Hu with Chen, while the teaching of Datta continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 17, the claim is analyzed as an apparatus that implements the limitations of claim 7 (see rejection of claim 7).
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0275341 A1), Hu et al (CCC: “An improved dropout method and its application into DBN-based .
Regarding claim 8, Li, Hu, Chen with el Kaliouby teaches all elements as mentioned above in claim 1.  Li, Hu, Chen with el Kaliouby does not teach expressly obtaining the clusters using a hierarchical agglomerative clustering (HAS).
Solem, in the same field of endeavor, teaches obtaining the clusters using a hierarchical agglomerative clustering (HAS) (see 0021).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li, Hu, Chen with el Kaliouby to utilize HAS as suggested by Solem.  The suggestion/motivation for doing so would have been to enhance the detection process by enabling a robust detector to identify a combined feature in an image (see 0002).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, Hu, Chen with el Kaliouby, while the teaching of Solem continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 18, the claim is analyzed as an apparatus that implements the limitations of claim 8 (see rejection of claim 8).
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0275341 A1), Hu et al (CCC: “An improved dropout method and its application into DBN-based handwriting recognition”), Chen et al (US 2009/0097711 a1) with Datta et al (US 2012/0233159 A1), and further in view of Martinez (US 2003/0007669 A1).
claim 9, Li, Hu, Chen with Datta teaches all elements as mentioned above in claim 1.  Li, Hu, Chen with Datta does not teach expressly simple voting or by maximizing average posterior probabilities in outputs of the CNN.
Martinez, in the same field of endeavor, teaches simple voting (see 0013) or by maximizing average posterior probabilities in outputs of the CNN.  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li, Hu, Chen with Datta to utilize simple voting as suggested by Datta.  The suggestion/motivation for doing so would have been to enhance detection process by indicating the quality of the match (see 0013).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, Hu, Chen with Datta, while the teaching of Martinez continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 19, the claim is analyzed as an apparatus that implements the limitations of claim 9 (see rejection of claim 9).



Allowable Subject Matter
Claims 10, 11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 10, 11, 20, none of the references of record alone or in combination suggest or fairly teach selecting a plurality of frames in each of a plurality of video clips; detecting regions associated with faces from the selected plurality of frames; extracting a plurality of identity features and attributes of faces from the detected regions; obtaining first clusters corresponding to each person by clustering the plurality of identity features and the attributes; calculating an average value of each of the plurality of identity features and the - 30 -0503-0400 (OEC/12120/US) attributes of faces with respect to each of the first clusters; detecting regions associated with faces from a plurality of images; extracting a plurality of identity features and attributes of faces from the detected regions; obtaining second clusters corresponding to each person by jointly clustering the calculated average value of each of the plurality of identity features and the plurality of identity features extracted from the plurality of images; and calculating an average value of each of the attributes of faces with respect to each of the second clusters.  


Conclusion
Claims 1-9, 12-19 are rejected.  Claims 10-11, 20 are objected to as being dependent upon a rejected base claim.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/
Primary Examiner, Art Unit 2666